 


109 HR 4992 IH: Veterans Medicare Assistance Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4992 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mrs. Kelly (for herself and Mr. Bass) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for Medicare reimbursement for health care services provided to Medicare-eligible veterans in facilities of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Veterans Medicare Assistance Act of 2006. 
2.Establishment of medicare subvention for veteransSection 1862 of the Social Security Act (42 U.S.C. 1395y) is amended by adding at the end the following new subsection: 
 
(n)Medicare subvention for veterans 
(1)Establishment of procedure for reimbursement 
(A)In generalThe administering Secretaries shall establish a procedure under which the Secretary shall reimburse the Secretary of Veterans Affairs, from the trust funds, for medicare health care services furnished to medicare-eligible veterans. 
(B)RequirementsUnder the procedure established under subparagraph (A)— 
(i)the administering Secretaries shall certify that any Department of Veterans Affairs medical facility that furnishes medicare health care services for which the Secretary of Veterans Affairs is reimbursed under this subsection has sufficient— 
(I)resources and expertise to provide the health care benefits required to be provided to individuals entitled to benefits under part A or enrolled under part B; and 
(II)information and billing systems in place to ensure accurate and timely submission of claims for health care benefits to the Secretary;  
(ii)the Secretary shall have access to all data of the Department of Veterans Affairs that the Secretary determines is necessary to verify accuracy in billing and claims information; and 
(iii)the Secretary shall waive requirements for conditions of participation otherwise applicable to a provider of services or a supplier under this title in the case of a Department of Veterans Affairs medical facility consistent with paragraph (3). 
(C)Restriction on new or expanded facilitiesNo new Veterans Affairs medical facilities may be built or expanded with funds received under this subsection.  
(2)Cost-sharingThe amount of reimbursement to the Secretary of Veterans Affairs for medicare health care services shall be reduced by amounts attributable to applicable deductible, coinsurance, and cost-sharing requirements under this title. 
(3)Medicare requirements 
(A)WaiverThe Secretary shall waive any requirements referred to in paragraph (1)(B)(iii) (relating to requirements for conditions of participation) in the case of a Department of Veterans Affairs medical facility, or approve equivalent or alternative ways of meeting such a requirement, but only if such waiver or approval— 
(i)reflects the unique status of the Department of Veterans Affairs as an agency of the Federal Government; and 
(ii)is necessary to provide (or to improve the efficiency of providing) for reimbursement for medicare health care services under this subsection. 
(B)Waiver of prohibition on payments to Federal providers of servicesThe prohibition of payments to Federal providers of services under sections 1814(c) and 1835(d), and paragraphs (2) and (3) of subsection (a), shall not apply. 
(4)Verification of eligibility 
(A)In generalThe Secretary of Veterans Affairs shall establish procedures for determining whether an individual is a medicare-eligible veteran. 
(B)RestrictionNo reimbursement shall be made under this subsection for any medicare health care service provided to an individual unless the individual has been determined to be a medicare-eligible veteran pursuant to the procedures established under subparagraph (A). 
(5)Data requirementsReimbursements for medicare health care services furnished to medicare-eligible veterans may not be made until such time as the administering Secretaries certify to Congress that the— 
(A)cost accounting and related transaction systems of the Veterans Health Administration provide cost information and encounter data regarding health care delivered at each Department of Veterans Affairs medical facility on an inpatient and outpatient basis; and 
(B)cost information and encounter data provided by such systems is accurate, reliable, and consistent across all facilities. 
(6)Payments based on regular medicare payment rates 
(A)AmountSubject to the succeeding provisions of this paragraph, the Secretary shall reimburse the Secretary of Veterans Affairs for health care benefits provided to medicare-eligible veterans at a rate equal to 100 percent of the amounts that otherwise would be payable under this title on a noncapitated basis for such service if the Department of Veterans Affairs medical facility were a provider of services, were participating in the medicare program, and imposed charges for such service. 
(B)Exclusion of certain amountsIn computing the amount of payment under subparagraph (A), the following amounts shall be excluded: 
(i)Disproportionate share hospital adjustmentAny amount attributable to an adjustment under section 1886(d)(5)(F). 
(ii)Direct graduate medical education paymentsAny amount attributable to a payment under section 1886(h). 
(iii)Indirect medical education adjustmentAny amount attributable to the adjustment under section 1886(d)(5)(B). 
(iv)Percentage of capital payments67 percent of any amounts attributable to payments for capital-related costs under medicare payment policies under section 1886(g). 
(C)Periodic payments from medicare trust fundsPayments under this paragraph shall be made— 
(i)on a periodic basis consistent with the periodicity of payments under this title; and 
(ii)in appropriate part, as determined by the Secretary, from the trust funds. 
(7)Crediting of paymentsAny payment shall be deposited in the Department of Veterans Affairs Medical Care Collections Fund established under section 1729A of title 38, United States Code. 
(8)Rules of constructionNothing in this subsection shall be construed— 
(A)as prohibiting the Inspector General of the Department of Health and Human Services from investigating any matters regarding the expenditure of funds under this subsection, including compliance with the provisions of this title and all other relevant laws; or 
(B)as adding or requiring additional criteria for eligibility for health care benefits furnished to veterans by the Secretary of Veterans Affairs, as established under chapter 17 of title 38, United States Code. 
(9)Evaluation and reportsThe administering Secretaries shall conduct ongoing evaluations of the procedure established under this subsection, and shall submit periodic reports to Congress on— 
(A)any savings or costs to the medicare program by reason of this subsection; and 
(B)effects of this subsection on access to care by medicare-eligible veterans. 
(10)DefinitionsIn this subsection:— 
(A)Administering secretariesThe term administering Secretaries means the Secretary and the Secretary of Veterans Affairs acting jointly. 
(B)Medicare health care servicesThe term medicare health care services means items or services covered under part A or B of this title. 
(C)Medicare-eligible veteranThe term medicare-eligible veteran means an individual who— 
(i)is a veteran (as defined in section 101(2) of title 38, United States Code) who is eligible for care and services under section 1705(a) of title 38, United States Code; 
(ii)has attained age 65; 
(iii)is entitled to, or enrolled for, benefits under part A of this title; and 
(iv)is enrolled for benefits under part B of this title. 
(D)Trust fundsThe term trust funds means the Federal Hospital Insurance Trust Fund established in section 1817 and the Federal Supplementary Medical Insurance Trust Fund established in section 1841. 
(E)Department of veterans affairs medical facilityThe term Department of Veterans Affairs medical facility means a medical facility as defined in section 8101(3) of title 38, United States Code alone or in conjunction with other facilities under the jurisdiction of the Secretary of Veterans Affairs..  
 
